Citation Nr: 0801440	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  98-08 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1988 and from March 1988 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
20 percent disability rating for a low back disability.  In 
November 1999 and December 2001, the Board remanded the claim 
for additional development.    

A March 1999 supplemental statement of the case increased the 
rating for a low back disability, from 20 to 40 percent 
disabling, effective October 17, 1997.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In response to September 2007 correspondence from the Board, 
the veteran requested a videoconference hearing to be held at 
the RO in Montgomery, Alabama.  As such a hearing has not yet 
been conducted, the RO should schedule such a hearing. 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).





Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing in connection with his appeal to 
be held at the RO in Montgomery, Alabama. 
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



